FILED
                             NOT FOR PUBLICATION                            JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JOSE MANUEL GOMEZ-PEREZ,                        No. 05-74574

               Petitioner,                       Agency No. A075-580-176

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Jose Manuel Gomez-Perez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) decision finding him removable for participating in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SS/Research
alien smuggling. We have jurisdiction under 8 U.S.C. § 1252. We review de novo

claims of due process violations, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107

(9th Cir. 2003), and review for substantial evidence the agency’s findings of fact,

Urzua Covarrubias v. Gonzales, 487 F.3d 742, 744 (9th Cir. 2007). We deny the

petition for review.

       Substantial evidence supports the IJ’s finding that Gomez-Perez is

removable for alien smuggling where the record contains evidence that Gomez-

Perez knew the smugglee was not his niece Maira, yet indicated to the immigration

inspector that the smugglee was Maira and the smugglee was a part of his family.

See Altamirano v. Gonzales, 427 F.3d 586, 592 (9th Cir. 2005).

       Gomez-Perez’s due process rights were not violated by the admission of the

smuglee’s Form I-213 (Record of Deportable/Inadmissible Alien) because the form

was probative as to the smugglee’s alienage, and its admission was not

fundamentally unfair. See Espinoza v. INS, 45 F.3d 308, 310-11 (9th Cir. 1995)

(noting that “[t]he sole test for admission of evidence [in a deportation proceeding]

is whether the evidence is probative and its admission is fundamentally fair,” and

rejecting argument that a Form I-213 is inadmissible as hearsay). The IJ properly

denied Gomez-Perez’s request to cross-examine the preparers of the smugglee’s




SS/Research                               2                                    05-74574
Forms-213 and 831 and his Form I-213, because Gomez-Perez did not produce

probative evidence that cast doubt on the documents’ reliability. See id.

       Finally, Gomez-Perez’s contention that the IJ violated his duties as a neutral

fact finder is not supported by the record.

       PETITION FOR REVIEW DENIED.




SS/Research                                   3                                05-74574